 19-01332-scc         Doc 8      Filed 09/16/19 Entered 09/16/19 18:52:20              Main Document
                                              Pg 1 of 34



SAM P. ISRAEL P.C.
Sam P. Israel, Esq. (SI0270)
Timothy L. Foster, Esq. (TF8896)
180 Maiden Lane, 6th Floor
New York, NY 10038
Tel: (646) 787-9880
samisrael@spi-pc.com
timfoster@spi-pc.com
Attorneys for Essex Global Trading, Inc.


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X
In re:
                                                                          Chapter 11
THE D & M CAPITAL GROUP, LLC,
                                                                          Case No. 19-11711 (SCC)
                           Debtor.
----------------------------------------------------------------------X
S.B. DIAMOND CORP.,

                          Plaintiff,

                 -against-
                                                                          Adv. Pro. No.: 19-1332 (SCC)
ESSEX GLOBAL TRADING, INC. and THE
D&M CAPITAL GROUP, LLC,

                          Defendants.

---------------------------------------------------------------------X



DEFENDANT ESSEX GLOBAL TRADING, INC.’S ANSWER AND CROSS-CLAIM


        Defendant Essex Global Trading, Inc. (“Essex” or the “Defendant”), by and

through its counsel, Sam P. Israel P.C., 180 Maiden Lane, 6th Floor, New York, New York

10038, as and for its answer to the Complaint of plaintiff S.B. Diamond Corp. (“SBDC”
19-01332-scc     Doc 8   Filed 09/16/19 Entered 09/16/19 18:52:20        Main Document
                                      Pg 2 of 34



or the “Plaintiff”), and as and for its Cross-Claim against co-defendant and Chapter 11

debtor The D&M Capital Group, LLC (“D&M” or the “Debtor”), states as follows:

1.    Defendant states that Paragraph 1 of the Complaint sets forth legal conclusions as

to which no response is required and that any documents referenced in Paragraph 1 of

the Complaint speak for themselves and that as to those documents no response is

required, and the Defendant respectfully refers the Court to said documents for their full

terms, force and meaning; to the extent that a response is required, Defendant denies the

allegations set forth in Paragraph 1 of the Complaint.

2.    Defendant states that any documents referenced in Paragraph 2 of the Complaint

speak for themselves and that as to those documents no response is required, and the

Defendant respectfully refers the Court to said documents for their full terms, force and

meaning; to the extent that a response is required, Defendant denies the allegations set

forth in Paragraph 2 of the Complaint.

3.    Defendant states that any documents referenced in Paragraph 3 of the Complaint

speak for themselves and that as to those documents no response is required, and the

Defendant respectfully refers the Court to said documents for their full terms, force and

meaning; to the extent that a response is required, Defendant denies the allegations set

forth in Paragraph 3 of the Complaint.

4.    Defendant denies personal knowledge or information sufficient to form a belief as

to the truthfulness of the allegations set forth in Paragraph 4 of the Complaint regarding

the motivations of SBDC, and otherwise denies the allegations set forth in Paragraph 4 of

the Complaint.
                                                                                        2
19-01332-scc     Doc 8    Filed 09/16/19 Entered 09/16/19 18:52:20        Main Document
                                       Pg 3 of 34



5.     Defendant denies personal knowledge or information sufficient to form a belief as

to the truthfulness of the allegations set forth in Paragraph 5 of the Complaint.

6.     Defendant admits the allegations set forth in Paragraph 6 of the Complaint.

7.     Defendant denies personal knowledge or information sufficient to form a belief as

to the truthfulness of the allegations set forth in Paragraph 7 of the Complaint.

8.     Defendant denies personal knowledge or information sufficient to form a belief as

to the truthfulness of the allegations set forth in Paragraph 8 of the Complaint.

9.     Defendant states that Paragraph 9 of the Complaint sets forth legal conclusions as

to which no response is required; to the extent that a response is required, Defendant

denies the allegations set forth in Paragraph 9 of the Complaint.

10.    Defendant states that Paragraph 10 of the Complaint sets forth legal conclusions

as to which no response is required.

11.    Defendant states that Paragraph 11 of the Complaint sets forth legal conclusions

as to which no response is required.

12.    Defendant states that Paragraph 12 of the Complaint sets forth legal conclusions

as to which no response is required.

13.    Defendant denies personal knowledge or information sufficient to form a belief as

to the truthfulness of the allegations set forth in Paragraph 13 of the Complaint.

14.    Defendant denies personal knowledge or information sufficient to form a belief as

to the truthfulness of the allegations set forth in Paragraph 14 of the Complaint.

15.    Defendant states that any documents referenced in Paragraph 15 of the Complaint

speak for themselves and that as to those documents no response is required, and the
                                                                                   3
19-01332-scc      Doc 8    Filed 09/16/19 Entered 09/16/19 18:52:20         Main Document
                                        Pg 4 of 34



Defendant respectfully refers the Court to said documents for their full terms, force and

meaning; to the extent that a response is required, Defendant denies personal knowledge

or information sufficient to form a belief as to the truthfulness of the allegations set forth

in Paragraph 15 of the Complaint.

16.    Defendant denies the allegations set forth in Paragraph 16 of the Complaint.

17.    Defendant states that any documents referenced in Paragraph 17 of the Complaint

speak for themselves and that as to those documents no response is required, and the

Defendant respectfully refers the Court to said documents for their full terms, force and

meaning; to the extent that a response is required, Defendant denies personal knowledge

or information sufficient to form a belief as to the truthfulness of the allegations set forth

in Paragraph 17 of the Complaint.

18.    Defendant denies personal knowledge or information sufficient to form a belief as

to the truthfulness of the allegations set forth in Paragraph 18 of the Complaint.

19.    Defendant denies the allegations set forth in Paragraph 19 of the Complaint.

20.    Defendant states that any documents referenced in Paragraph 20 of the Complaint

speak for themselves and that as to those documents no response is required, and the

Defendant respectfully refers the Court to said documents for their full terms, force and

meaning; to the extent that a response is required, Defendant denies the allegations set

forth in Paragraph 20 of the Complaint.

21.    Defendant states that any documents referenced in Paragraph 21 of the Complaint

speak for themselves and that as to those documents no response is required, and the

Defendant respectfully refers the Court to said documents for their full terms, force and
                                                                                        4
19-01332-scc     Doc 8   Filed 09/16/19 Entered 09/16/19 18:52:20       Main Document
                                      Pg 5 of 34



meaning; to the extent that a response is required, Defendant denies the allegations set

forth in Paragraph 21 of the Complaint.

22.   Defendant states that any documents referenced in Paragraph 22 of the Complaint

speak for themselves and that as to those documents no response is required, and the

Defendant respectfully refers the Court to said documents for their full terms, force and

meaning; to the extent that a response is required, Defendant denies the allegations set

forth in Paragraph 22 of the Complaint.

23.   Defendant states that any documents referenced in Paragraph 23 of the Complaint

speak for themselves and that as to those documents no response is required, and the

Defendant respectfully refers the Court to said documents for their full terms, force and

meaning; to the extent that a response is required, Defendant denies the allegations set

forth in Paragraph 23 of the Complaint.

24.   Defendant states that any documents referenced in Paragraph 24 of the Complaint

speak for themselves and that as to those documents no response is required, and the

Defendant respectfully refers the Court to said documents for their full terms, force and

meaning; to the extent that a response is required, Defendant denies the allegations set

forth in Paragraph 24 of the Complaint.

25.   Defendant states that any documents referenced in Paragraph 25 of the Complaint

speak for themselves and that as to those documents no response is required, and the

Defendant respectfully refers the Court to said documents for their full terms, force and

meaning; to the extent that a response is required, Defendant denies the allegations set

forth in Paragraph 25 of the Complaint.
                                                                                       5
19-01332-scc     Doc 8    Filed 09/16/19 Entered 09/16/19 18:52:20       Main Document
                                       Pg 6 of 34



26.    Defendant denies the allegations set forth in Paragraph 26 of the Complaint.

27.    Defendant denies personal knowledge or information sufficient to form a belief as

to the truthfulness of the allegations set forth in Paragraph 27 of the Complaint.

28.    Defendant states that any documents referenced in Paragraph 28 of the Complaint

speak for themselves and that as to those documents no response is required, and the

Defendant respectfully refers the Court to said documents for their full terms, force and

meaning; to the extent that a response is required, Defendant denies the allegations set

forth in Paragraph 28 of the Complaint.

29.    Defendant states that any documents referenced in Paragraph 29 of the Complaint

speak for themselves and that as to those documents no response is required, and the

Defendant respectfully refers the Court to said documents for their full terms, force and

meaning; to the extent that a response is required, Defendant denies the allegations set

forth in Paragraph 29 of the Complaint.

30.    Defendant states that any documents referenced in Paragraph 30 of the Complaint

speak for themselves and that as to those documents no response is required, and the

Defendants respectfully refer the Court to said documents for their full terms, force and

meaning; to the extent that a response is required, Defendant denies the allegations set

forth in Paragraph 30 of the Complaint.

31.    Defendant states that any documents referenced in Paragraph 31 of the Complaint

speak for themselves and that as to those documents no response is required, and the

Defendants respectfully refer the Court to said documents for their full terms, force and


                                                                                       6
19-01332-scc     Doc 8    Filed 09/16/19 Entered 09/16/19 18:52:20         Main Document
                                       Pg 7 of 34



meaning; to the extent that a response is required, Defendant denies the allegations set

forth in Paragraph 31 of the Complaint.

32.    Defendant states that any documents referenced in Paragraph 32 of the Complaint

speak for themselves and that as to those documents no response is required, and the

Defendants respectfully refer the Court to said documents for their full terms, force and

meaning; to the extent that a response is required, Defendant denies the allegations set

forth in Paragraph 32 of the Complaint.

33.    Defendant states that any documents referenced in Paragraph 33 of the Complaint

speak for themselves and that as to those documents no response is required, and the

Defendants respectfully refer the Court to said documents for their full terms, force and

meaning.

34.    Defendant denies the allegations set forth in Paragraph 34 of the Complaint.

35.    Defendant denies personal knowledge or information sufficient to form a belief as

to the truthfulness of the allegations set forth in Paragraph 35 of the Complaint, but states

affirmatively that the docket of the Court indicates that May 28, 2019 was the date of a

voluntary filing for bankruptcy relief under Chapter 11 by the Debtor.

36.    Defendant denies personal knowledge or information sufficient to form a belief as

to the truthfulness of the allegations set forth in Paragraph 36 of the Complaint.

37.    Defendant states that any documents referenced in Paragraph 37 of the Complaint

speak for themselves and that as to those documents no response is required, and the

Defendants respectfully refer the Court to said documents for their full terms, force and

meaning; to the extent that a response is required, Defendant denies personal knowledge
                                                                                      7
19-01332-scc      Doc 8    Filed 09/16/19 Entered 09/16/19 18:52:20         Main Document
                                        Pg 8 of 34



or information sufficient to form a belief as to the truthfulness of the allegations set forth

in Paragraph 37 of the Complaint.

38.    Defendant states that any documents referenced in Paragraph 38 of the Complaint

speak for themselves and that as to those documents no response is required, and the

Defendants respectfully refer the Court to said documents for their full terms, force and

meaning; to the extent that a response is required, Defendant denies the allegations set

forth in Paragraph 38 of the Complaint.

39.    Defendant admits the allegations set forth in Paragraph 39 of the Complaint.

40.    Defendant repeats, realleges, and incorporates by reference each and every one of

its responses to Paragraphs 1 through 39 of the Complaint.

41.    Defendant states that Paragraph 41 of the Complaint sets forth legal conclusions

as to which no response is required; to the extent that a response is required, Defendant

denies the allegations set forth in Paragraph 41 of the Complaint.

42.    Defendant states that Paragraph 42 of the Complaint sets forth legal conclusions

as to which no response is required; to the extent that a response is required, Defendant

denies the allegations set forth in Paragraph 42 of the Complaint.

43.    Defendant states that any documents referenced in Paragraph 43 of the Complaint

speak for themselves and that as to those documents no response is required, and the

Defendants respectfully refer the Court to said documents for their full terms, force and

meaning; to the extent that a response is required, Defendant denies personal knowledge

or information sufficient to form a belief as to the truthfulness of the allegations set forth

in Paragraph 43 of the Complaint.
                                                                                            8
19-01332-scc     Doc 8    Filed 09/16/19 Entered 09/16/19 18:52:20       Main Document
                                       Pg 9 of 34



44.    Defendant states that Paragraph 44 of the Complaint sets forth legal conclusions

as to which no response is required; to the extent that a response is required, Defendant

admits that “the Debtor has no legal, equitable, ownership, or economic interest in the

Ruby,” admits that “the Ruby is not property of the bankruptcy estate,” and denies all

other allegations set forth in Paragraph 44 of the Complaint.

45.    Defendant states that Paragraph 45 of the Complaint sets forth legal conclusions

as to which no response is required; to the extent that a response is required, Defendant

denies personal knowledge or information sufficient to form a belief as to the truthfulness

of the allegations set forth in Paragraph 45 of the Complaint.

46.    Defendant states that Paragraph 46 of the Complaint sets forth legal conclusions

as to which no response is required; to the extent that a response is required, Defendant

denies the allegations set forth in Paragraph 46 of the Complaint.

47.    Defendant repeats, realleges, and incorporates by reference each and every one of

its responses to Paragraphs 1 through 46 of the Complaint.

48.    Defendant states that Paragraph 48 of the Complaint sets forth legal conclusions

as to which no response is required; to the extent that a response is required, Defendant

denies the allegations set forth in Paragraph 48 of the Complaint.

49.    Defendant states that any documents referenced in Paragraph 49 of the Complaint

speak for themselves and that as to those documents no response is required, and the

Defendants respectfully refer the Court to said documents for their full terms, force and

meaning; to the extent that a response is required, Defendant denies the allegations set

forth in Paragraph 49 of the Complaint.
                                                                                         9
19-01332-scc     Doc 8    Filed 09/16/19 Entered 09/16/19 18:52:20       Main Document
                                       Pg 10 of 34



50.    Defendant states that Paragraph 50 of the Complaint sets forth legal conclusions

as to which no response is required; to the extent that a response is required, Defendant

denies the allegations set forth in Paragraph 50 of the Complaint and specifically denies

that SBDC holds any “interest” in the Sapphire or the Diamond.

51.    Defendant states that Paragraph 51 of the Complaint sets forth legal conclusions

as to which no response is required; to the extent that a response is required, Defendant

denies personal knowledge or information sufficient to form a belief as to the truthfulness

of the allegations set forth in Paragraph 51 of the Complaint.

52.    Defendant states that Paragraph 52 of the Complaint sets forth legal conclusions

as to which no response is required; to the extent that a response is required, Defendant

denies the allegations set forth in Paragraph 52 of the Complaint.

53.    Defendant repeats, realleges, and incorporates by reference each and every one of

its responses to Paragraphs 1 through 52 of the Complaint.

54.    Defendant denies the allegations set forth in Paragraph 54 of the Complaint.

55.    Defendant denies the allegations set forth in Paragraph 55 of the Complaint.

56.    Defendant admits the allegations set forth in Paragraph 56 of the Complaint, and

specifically denies that the Defendant has any obligation to comply with such demands

from SBDC.

57.    Defendant states that Paragraph 57 of the Complaint sets forth legal conclusions

as to which no response is required; to the extent that a response is required, Defendant

denies the allegations set forth in Paragraph 57 of the Complaint.


                                                                                        10
19-01332-scc     Doc 8    Filed 09/16/19 Entered 09/16/19 18:52:20       Main Document
                                       Pg 11 of 34



58.   Defendant states that Paragraph 58 of the Complaint sets forth legal conclusions

as to which no response is required; to the extent that a response is required, Defendant

denies the allegations set forth in Paragraph 58 of the Complaint.

59.   Defendant repeats, realleges, and incorporates by reference each and every one of

its responses to Paragraphs 1 through 58 of the Complaint.

60.   Defendant denies the allegations set forth in Paragraph 60 of the Complaint.

61.   Defendant denies the allegations set forth in Paragraph 61 of the Complaint.

62.   Defendant admits the allegations set forth in Paragraph 62 of the Complaint.

63.   Defendant states that Paragraph 63 of the Complaint sets forth legal conclusions

as to which no response is required; to the extent that a response is required, Defendant

denies the allegations set forth in Paragraph 63 of the Complaint.

64.   Defendant denies the allegations set forth in Paragraph 64 of the Complaint.

65.   Defendant denies the allegations set forth in Paragraph 65 of the Complaint.

66.   Defendant repeats, realleges, and incorporates by reference each and every one of

its responses to Paragraphs 1 through 65 of the Complaint.

67.   Defendant denies personal knowledge or information sufficient to form a belief as

to the truthfulness of the allegations set forth in Paragraph 67 of the Complaint regarding

what SBDC “seeks” and specifically denies that SBDC is entitled to the requested relief,

or to any relief whatsoever.

68.   Defendant states that Paragraph 68 of the Complaint sets forth legal conclusions

as to which no response is required.


                                                                                        11
19-01332-scc     Doc 8   Filed 09/16/19 Entered 09/16/19 18:52:20         Main Document
                                      Pg 12 of 34



69.   Defendant states that Paragraph 69 of the Complaint sets forth legal conclusions

as to which no response is required; to the extent that a response is required, Defendant

denies the allegations set forth in Paragraph 69 of the Complaint.

70.   Defendant states that Paragraph 70 of the Complaint sets forth legal conclusions

as to which no response is required; to the extent that a response is required, Defendant

denies the allegations set forth in Paragraph 70 of the Complaint.

71.   Defendant states that Paragraph 71 of the Complaint sets forth legal conclusions

as to which no response is required; to the extent that a response is required, Defendant

denies the allegations set forth in Paragraph 71 of the Complaint.

72.   Defendant states that Paragraph 72 of the Complaint sets forth legal conclusions

as to which no response is required; to the extent that a response is required, Defendant

denies the allegations set forth in Paragraph 72 of the Complaint.

73.   Defendant states that Paragraph 73 of the Complaint sets forth legal conclusions

as to which no response is required; to the extent that a response is required, Defendant

denies the allegations set forth in Paragraph 73 of the Complaint.

74.   Defendant states that Paragraph 74 of the Complaint sets forth legal conclusions

as to which no response is required; to the extent that a response is required, Defendant

denies the allegations set forth in Paragraph 74 of the Complaint.

75.   Defendant denies that the Plaintiff is entitled to judgment in its favor or for any

relief whatsoever, including the relief requested in Paragraphs (a) through (f) of the

prayer for relief contained in the “Wherefore” clause of the Complaint.


                                                                                      12
19-01332-scc     Doc 8    Filed 09/16/19 Entered 09/16/19 18:52:20       Main Document
                                       Pg 13 of 34



76.    Defendant denies each and every allegation in the Complaint not otherwise

expressly addressed herein.

                              AFFIRMATIVE DEFENSES

       FIRST AFFIRMATIVE DEFENSE
       The Complaint fails to state a claim, in whole or in part, upon which relief can be
granted.
       SECOND AFFIRMATIVE DEFENSE
       The relief requested in the Complaint is barred by the doctrines of laches, waiver,
and estoppel, and by other equitable doctrines.
       THIRD AFFIRMATIVE DEFENSE
       The relief requested in the Complaint is barred due to the Plaintiff’s own
misconduct.
       FOURTH AFFIRMATIVE DEFENSE
       The relief requested in the Complaint is barred because the Plaintiff has no valid
ownership rights in the property at issue, and therefore has no standing to sue.
       FIFTH AFFIRMATIVE DEFENSE
       The relief requested in the Complaint is barred by the doctrine of unclean hands.
       SIXTH AFFIRMATIVE DEFENSE
       The relief requested in the Complaint is barred by the doctrine of accord and
satisfaction.
       SEVENTH AFFIRMATIVE DEFENSE
       Essex is entitled to indemnification by the Debtor for any judgment, award, or
other relief rendered in favor of SBDC and against Essex.
       EIGHTH AFFIRMATIVE DEFENSE
       The relief requested in the Complaint is barred because Essex is a Buyer in Due
Course of the property at issue.




                                                                                       13
19-01332-scc     Doc 8    Filed 09/16/19 Entered 09/16/19 18:52:20       Main Document
                                       Pg 14 of 34



                              RESERVATION OF RIGHTS
       The Defendant reserves the right to assert any additional and further defenses as
may be revealed by discovery or otherwise.




                                    PRAYER FOR RELIEF
       WHEREFORE, the Defendant respectfully requests that this Court enter a
judgment granting the following relief:

       1) That the Complaint be dismissed with prejudice;
       2) That the Defendant be awarded attorney's fees, costs and applicable interest;
          and
       3) Whatever other and further relief the Court deems just and proper.


           CROSS-CLAIM AGAINST THE D&M CAPITAL GROUP, LLC

1.     This is an action by defendant/cross-claim plaintiff Essex Global Trading, Inc.

(“Essex” or the “Cross-Claim Plaintiff”), against defendant/debtor/cross-claim

defendant The D&M Capital Group, LLC (“D&M” or the “Cross-Claim Defendant”) for

indemnification as to any judgment, liability, award, or other relief leveled against Essex

on the claims asserted by plaintiff S.B. Diamond Corp. (“SBDC” or the “Plaintiff”) in its

adversary proceeding complaint (the “Complaint”) against Essex and D&M, by reason

of the property at issue being provided to Essex by D&M as security on a loan as to which

D&M not only defaulted, but then affirmatively declared that Essex should retain the

gems in satisfaction of the debt.




                                                                                        14
19-01332-scc      Doc 8   Filed 09/16/19 Entered 09/16/19 18:52:20      Main Document
                                       Pg 15 of 34



                                     THE PARTIES

2.    On information and belief, Cross-Claim Defendant D&M is a corporation

organized under the laws of the State of New York, with offices at 592 Fifth Avenue, New

York, New York.

3.    Cross-Claim Plaintiff Essex is a corporation organized under the laws of the State

of New York, with its principal place of business at 580 Fifth Avenue, 21st Floor, New

York, New York.

                                    JURISDICTION

4.    This Court has jurisdiction over the Cross-Claims to the extent that it has

jurisdiction over the claims in the Complaint, pursuant to 28 U.S.C. § 1334(b).

                                         FACTS

The Gemstones in Dispute Were Loan Collateral and Belong to Essex

5.    As suggested in the Complaint, at issue in this adversary proceeding are three

precious gemstones and pieces of fine jewelry, collectively characterized in the Complaint

as the “Gemstones”—a Kashmir sapphire, a Burmese ruby, and a diamond.

6.    Upon information and belief, the sapphire described in the complaint and defined

as the “Sapphire” is the same stone at issue in the Adversary Proceeding brought by

D&M against Essex (see The D&M Capital Group, LLC v. Essex Global Trading, LLC, et al.,

Adv. Proc. No. 19-1300 (the “D&M Adversary Proceeding”) and characterized in the

D&M Adversary Proceeding as a ring containing a 23.38 carat Kashmir sapphire, listed

elsewhere as “Class JR0182 – One PL Ring with 23.38 CTS, KASHMIR SAPPHIRE WITH



                                                                                       15
19-01332-scc     Doc 8   Filed 09/16/19 Entered 09/16/19 18:52:20       Main Document
                                      Pg 16 of 34



(2) BLTS 0.89 AND 0.83 CTS JR0182” and known as the “Kashmir Sapphire” or “Item

JR0182.”

7.     Upon information and belief, the ruby described in the Complaint and defined as

the “Ruby” is the same stone at issue in the D&M Adversary Proceeding and

characterized therein as a ring containing a 7.02 carat ruby listed as “Item No. JR0306,

Platinum Ring with Ruby 7.02 CT surrounded by 8 OV 3.43 CT with Micro Pave on Shank

35 CT” and known as the “Ruby Ring” or “Item JR0306.”

8.    Upon information and belief, the diamond described in the Complaint and defined

as the “Diamond” is the same stone at issue in the D&M Adversary Proceeding and

characterized therein as a ring containing a yellow diamond listed as “Item No. JR0280 –

YG Diamond Ring with SE 10 02CT FVY VS2 Set with FYI Melee 2 15 CT TW” and known

as the “Yellow Diamond” or “Item JR 0280.”

9.    Each of the Gemstones was provided to Essex by D&M as collateral for, and

eventually in repayment and satisfaction of, monetary loans made by Essex to D&M at

D&M’s request.

10.   At all relevant times, up to the filing of D&M’s petition for Chapter 11 bankruptcy

protection, D&M represented to Essex that D&M was the sole owner of a 100% interest

in each of the Gemstones.

11.   At all relevant times, up to the filing of D&M’s petition for Chapter 11 bankruptcy

protection, Essex had no knowledge that SBDC claimed to possess any interest in any of

the Gemstones.


                                                                                      16
19-01332-scc     Doc 8    Filed 09/16/19 Entered 09/16/19 18:52:20         Main Document
                                       Pg 17 of 34



Essex Extends The First Secured Monetary Loan to D&M

12.    Essex and D&M are both in the business of buying and selling fine jewelry and

precious gemstones.

13.    Essex and D&M have a lengthy history of business dealings with one another.

14.    In mid-2012, Moty Spector (“Spector”), the principal of D&M, contacted Aleks

Paul (“Paul”), the principal of Essex, and requested that Essex issue a monetary loan to

D&M.

15.    Upon information and belief, Spector and D&M were required to seek funding

through a familiar business partner such as Essex, because Spector and D&M have

difficulties obtaining credit through traditional financial institutions, due in part to

Spector’s poor reputation in the industry.

16.    Upon information and belief, Spector’s poor reputation is due in part to his

involvement in an infamous bribery scandal in 2005, in which Spector and his former

business, Vivid Collection LLC, were accused of bribing laboratory certifiers at the

Gemological Institute of America (the “GIA”) to inflate the certified grading, and

therefore the value, for certain gemstones submitted by Spector to the GIA for testing and

grading.

17.    Upon information and belief, as a result of legal action stemming from the scandal

involving the GIA, Spector’s authority to trade in diamonds is restricted or eliminated.

18.    Through a series of wire transfers and checks, beginning with a wire transfer of

$1,000,000.00 on or around August 31, 2012, Essex made a loan to D&M which was

intended to be for the total amount of $8,000,000.00 (the “First Loan”).
                                                                                       17
19-01332-scc        Doc 8   Filed 09/16/19 Entered 09/16/19 18:52:20      Main Document
                                         Pg 18 of 34



19.     The funding of the First Loan from Essex to D&M included a check dated

November 1, 2012 in the amount of $3,500,000.00, a check dated January 16, 2013 in the

amount of $1,385,000.00, a check dated February 8, 2013 in the amount of $1,000,000.00,

and a number of other checks and wire transfers issued to D&M.

20.     In order to provide the requested loan to D&M, Essex was required to seek out

and itself borrow a portion of the funds from other sources. Thus, Essex incurred its own

debt in order to help D&M by furnishing the First Loan.

21.     As of June 11, 2013, the outstanding principal of the First Loan owed by D&M was

$8,000,000.00.

22.     In December of 2013, the balance of the principal of the First Loan rose as high as

$10,500,000.00 when Essex issued to D&M a check dated December 17, 2013 in the amount

of $2,180,000.00.

23.     In April and June of 2014, D&M made significant repayments on the First Loan to

bring the outstanding balance of principal on the First Loan to $8,000,000.00 as of June 20,

2014.

24.     From the beginning, and at all relevant times, the agreement and practice of Essex

and D&M was to secure the loans made to D&M, using certain precious gemstones and

jewelry in D&M’s inventory as collateral assigned to Essex.

25.     D&M repeatedly recorded this collateral in “Memos” assigning gemstones to

Essex. Upon information and belief, D&M issued a Memo every time it transferred or

received the return of a piece of inventory.


                                                                                         18
19-01332-scc      Doc 8      Filed 09/16/19 Entered 09/16/19 18:52:20      Main Document
                                          Pg 19 of 34



26.    In these Memos, D&M consistently assigned wildly inflated and inaccurate values

for the collateral inventory.

27.    For example, a “Memo” Number 3610, issued by D&M and dated April 23, 2013,

describes a certain 102.88 carat diamond transferred to Essex and states that the gem is

“For the purpose of colatarol [sic] for loan for D&M 7.5 million.”

28.    The “Amount” listed by D&M on Memo No. 3610 for the diamond described

therein is $18,000,000.00.

29.    Memo Number 3646, issued by D&M and dated June 17, 2013, lists the “Ocean

Dream” ring provided “for purpose of collateral only against $8 million dollar loan from

Essex to DM.”

30.    The “Amount” listed by D&M on Memo No. 3646 for the diamond described

therein is $22,000,000.00.

31.    Memo Number 3610 and Memo Number 3646 reflect collateral for the same loan,

for which the outstanding principal increased from $7,500,000.00 to $8,000,000.00

between April 23, 2013 and June 17, 2013 by virtue of a check issued from Essex to D&M

on June 11, 2013 in the amount of $500,000.00.

32.    The “Amounts” assigned by D&M to the gems listed in Memo No. 3610 and Memo

No. 3646 are greatly overstated and do not reflect the actual value of the gems listed

therein.

33.    Memo Number 4215, issued by D&M and dated June 11, 2015, lists a total of five

pieces and states that those pieces are “for collateral only against loan of $5 million” (the

outstanding balance of the First Loan as of that date).
                                                                                          19
19-01332-scc      Doc 8   Filed 09/16/19 Entered 09/16/19 18:52:20    Main Document
                                       Pg 20 of 34



34.    Memo Number 4269, issued by D&M and dated October 20, 2015, names and

describes Item JR0182—the Kashmir Sapphire at issue in the instant proceeding.

35.    Memo Number 4269 states that the Kashmir Sapphire is offered as “Collateral for

loan” in connection with the First Loan.

36.    Memo Number 4277, issued by D&M and dated November 3, 2015, lists a diamond

necklace provided “for collateral against loan of $8,500,000.00” and with an “Amount”

claimed by D&M to be $12,500,000.00.

37.    Memo Number 4293, issued by D&M and dated November 24, 2015, lists a pair of

“Harry Winston” earrings with an “Amount” claimed by D&M to be $3,500,000.00, and

the Kashmir Sapphire, both provided to Essex “for collateral against loan of

$8,500,000.00.”

38.    Memo Number 4374, issued by D&M and dated April 21, 2016, lists a pair of

diamond earrings, a diamond necklace, the Kashmir Sapphire, and a diamond ring, all

provided to Essex “as collateral against loan of 9.5 million loan.”

39.    Memo Number 4456, issued by D&M and dated August 2, 2016, again describes

the Kashmir Sapphire, as “COLLATERAL ONLY.”

40.    Memo Number 4488, issued by D&M and dated September 27, 2016, lists a pair of

“Harry Winston” earrings, the Kashmir Sapphire, and a diamond (known in the D&M

Adversary Proceeding as the “Pink Diamond”) all provided to Essex “for collateral loan

of $8,500,000.”

41.    Memo Number 4608, issued by D&M and dated March 1, 2017, depicts a ring with

a 28.59-carat Burma ruby given an “Amount” by D&M of $6,000,000.00, and a ring with
                                                                                 20
19-01332-scc        Doc 8   Filed 09/16/19 Entered 09/16/19 18:52:20       Main Document
                                         Pg 21 of 34



a 25.33 diamond with an “Amount” claimed by D&M to be $5,000,000.00, both “for

collateral only.”

42.    Each of the Memos conveying a security interest for the First Loan, including

Memo Nos. 3610, 3646, 4215, 4269, 4277, 4293, 4374, 4456, 4488, and 4608 (collectively, the

“First Loan Collateral Memos”) were issued on the same “Memo” form used by D&M

up to and including the present, including on the Memos defined in the D&M Adversary

Proceeding as the “Essex Memos,” and each contains the same language defined in the

D&M Adversary Proceeding as the “Consignment Terms”:

              The merchandise described above is delivered to you on
              memorandum, at your risk from all hazards, regardless of the
              cause for the loss or damage, only for examination and
              inspection, upon express condition that all such merchandise
              shall remain the property of D&M Capital Group, LLC and
              shall be returned on demand, in full in its original form. Until
              the merchandise is returned and actually received by us, you
              are fully responsible therefor, and in the event of damage or
              loss for whatever reason, whether caused by you or another,
              whether or not under your control, you will indemnify us
              immediately by payment of the amount in the column
              Amount (US$) above which represents the extent of the actual
              loss and is not intended to constitute a price of the sale of the
              merchandise. You acquire no right of authority to sell, pledge,
              hypothecate, or otherwise dispose of the merchandise, or any
              part thereof by memorandum or otherwise. It being expressly
              understood that regardless of other transactions or prior trade
              customs, no credit is extended with respect to this
              memorandum. A sale of all or any portion of the merchandise
              shall occur only if and when we agree and you shall have
              received a separate invoice. Receipt of the merchandise
              constitutes your agreement to the foregoing terms which
              represent the entire contract with respect to the merchandise
              herein described and which cannot be varied by oral
              statements, dealings with respect to other merchandise or any
              contrary customs of the trade. You consent to the personal
              jurisdiction of the Federal State Court in the City and State of
                                                                                        21
19-01332-scc     Doc 8    Filed 09/16/19 Entered 09/16/19 18:52:20        Main Document
                                       Pg 22 of 34



              New York in any lawsuit arising out of the consignment or
              any sale resulting therefrom. Any such lawsuits between us
              are may only be brought in one of such courts. Each of us
              consents to service of process by certified mail, return receipt
              requested.

43.    The added notations on the First Loan Collateral Memos, as well as on any other

similar Memos, that the property described therein was offered as collateral for a loan,

supersede and negate the Consignment Terms on the forms.

44.    In fact, the so-called consignment language was invariably no moment to the

nature of the parties’ underlying arrangements but was meant to merely denote who had

custody of the underlying gems at the time.

45.    The added notations on the First Loan Collateral Memos, as well as on any other

similar Memos, that the property described therein was offered as collateral for a loan,

grant security interests in those gems to Essex in connection with the named loan.

46.    D&M intended and agreed to, and indeed did, grant security interests in the

collateral gems to Essex in connection with the First Loan.

47.    Essex would not have extended the requested credit to D&M for the First Loan

without adequate security for the debt, and Essex acted in reliance upon D&M’s

commitment to provide sufficient collateral for the First Loan at all relevant times.

48.    On or around June 27, 2017, the balance of the First Loan was reduced to zero after

D&M provided a valuable jewelry item to Essex in satisfaction of the debt, consistent with

D&M’s practice of giving Essex inventory pieces instead of money to cover its loan

payments.


                                                                                        22
19-01332-scc     Doc 8    Filed 09/16/19 Entered 09/16/19 18:52:20     Main Document
                                       Pg 23 of 34



Essex Provides the Second Secured Monetary Loan to D&M

49.   Shortly after the elimination of the First Loan, Spector approached Essex and Paul

in late June of 2017 and requested that Essex issue additional credit to D&M, again

offering various inventory pieces as security.

50.   Essex granted Spector’s request and in July 2017 extended a secured loan to D&M

of the total principal amount of $5,500,000.00, which was later increased to a principal

amount of $6,500,000.00 in November 2017 (the “Second Loan”).

51.   As with the First Loan, Essex was required to again borrow a portion of the needed

funds from other sources. Thus, Essex incurred its own debt in order to help D&M by

furnishing the Second Loan.

52.   D&M issued numerous Memos reflecting Essex’s interests in collateral for the

Second Loan.

53.   For example, Memo Number 4736, issued by D&M and dated July 25, 2017, shows

a ring with a 28.59-carat Burma ruby, Item No. JR0250 (the same ring reflected in Memo

No. 4608) given an “Amount” by D&M of $6,000,000.00, “as collateral for $5.5M Loan.”

54.   The notation in Memo No. 4736 states further that the collateral is a “ring owned

100% by D&M Capital Group, LLC.”

55.   Memo Number 4743, issued by D&M and dated July 27, 2017, shows the ruby ring

from Memo No. 4736 (JR0250), as well as the “Pink Diamond,” and states that these pieces

are not only provided as “collateral for $5.5m loan,” but are “100% owned by D and M

CApital [sic] Group, LLC.”


                                                                                     23
19-01332-scc     Doc 8    Filed 09/16/19 Entered 09/16/19 18:52:20    Main Document
                                       Pg 24 of 34



56.   Memo Number 4856, issued by D&M and dated November 22, 2017, depicts the

Kashmir Sapphire and certifies the gemstone as “100% owned by D and M Capital Group

LLC” and provides that the item is “collateral for loan.”

57.   According to its own filings, D&M never owned a 100% interest in the Kashmir

Sapphire and, at most, owned a 34% interest in the item.

58.   D&M also alleges in the D&M Adversary Proceeeding that the Kashmir Sapphire

was originally purchased by D&M in 2008 for $1,850,000.00, far below the inflated value

of $7,000,000.00 ascribed to it by D&M in the Memos.

59.   Memo Number 5072, issued by D&M and dated June 29, 2018, depicts the Pink

Diamond and, in handwriting, notes that it is “collateral.”

60.   Memo Number 5251, issued by D&M and dated February 28, 2019, describes the

Pink Diamond, a pair of earrings known in the D&M Adversary Proceeding as the

“Emerald Earrings” (Item No. JE0104), a pendant known in the D&M Adversary

Proceeding as the “Cross Pendant” (Item No. JP0105), the Yellow Diamond at issue in

this action (Item JR0280), and a platinum ring, and provides them all “for collateral

against 6.5m loan.”

61.   Each of the Memos purporting to convey a security interest for the Second Loan,

including Memo Nos. 4736, 4743, 4856, 5072, and 5251 (collectively, the “Second Loan

Collateral Memos”) were issued on the same “Memo” form used by D&M up to and

including the present, including on the Memos defined in the D&M Adversary

Proceeding as the “Essex Memos,” and each contains the same language defined in the

D&M Adversary Proceeding as the “Consignment Terms”:
                                                                                    24
19-01332-scc    Doc 8    Filed 09/16/19 Entered 09/16/19 18:52:20         Main Document
                                      Pg 25 of 34



             The merchandise described above is delivered to you on
             memorandum, at your risk from all hazards, regardless of the
             cause for the loss or damage, only for examination and
             inspection, upon express condition that all such merchandise
             shall remain the property of D&M Capital Group, LLC and
             shall be returned on demand, in full in its original form. Until
             the merchandise is returned and actually received by us, you
             are fully responsible therefor, and in the event of damage or
             loss for whatever reason, whether caused by you or another,
             whether or not under your control, you will indemnify us
             immediately by payment of the amount in the column
             Amount (US$) above which represents the extent of the actual
             loss and is not intended to constitute a price of the sale of the
             merchandise. You acquire no right of authority to sell, pledge,
             hypothecate, or otherwise dispose of the merchandise, or any
             part thereof by memorandum or otherwise. It being expressly
             understood that regardless of other transactions or prior trade
             customs, no credit is extended with respect to this
             memorandum. A sale of all or any portion of the merchandise
             shall occur only if and when we agree and you shall have
             received a separate invoice. Receipt of the merchandise
             constitutes your agreement to the foregoing terms which
             represent the entire contract with respect to the merchandise
             herein described and which cannot be varied by oral
             statements, dealings with respect to other merchandise or any
             contrary customs of the trade. You consent to the personal
             jurisdiction of the Federal State Court in the City and State of
             New York in any lawsuit arising out of the consignment or
             any sale resulting therefrom. Any such lawsuits between us
             are may only be brought in one of such courts. Each of us
             consents to service of process by certified mail, return receipt
             requested.

62.   The added notations on the Second Loan Collateral Memos, as well as on any other

similar Memos, that the property described therein was offered as collateral for a loan,

supersede and negate the Consignment Terms on the forms.




                                                                                     25
19-01332-scc     Doc 8    Filed 09/16/19 Entered 09/16/19 18:52:20       Main Document
                                       Pg 26 of 34



63.   The added notations on the Second Loan Collateral Memos, as well as on any other

similar Memos, that the property described therein was offered as collateral for a loan,

grant security interests in those gems to Essex in connection with the named loan.

64.   D&M intended and agreed to, and indeed did, grant security interests in the

collateral gems, including the Gemstones, to Essex in connection with the Second Loan.

65.   Essex would not have extended the requested credit to D&M for the Second Loan

without adequate security for the debt, and Essex acted in reliance upon D&M’s

commitment to provide sufficient collateral for the Second Loan at all relevant times.

D&M Pays Down Its Debt by Giving Collateral Gems to Essex

66.   As part of its agreements with Essex in connection with the First Loan and the

Second Loan, in addition to its promises to repay the principal of those loans, D&M

obligated itself to remit monthly payments of interest on the amount of principal debt.

67.   Not only did D&M have a long history of offering gemstones and jewelry as

collateral for its debt to Essex, but it also had a history of paying down that debt or the

monthly interest payments by transferring gemstones and jewelry to Essex.

68.   In numerous instances, D&M demanded that Essex accept inventory items in lieu

of monetary payments, because D&M claimed that it lacked funds to pay its obligations.

69.   For example, Invoice No. 12140, issued by D&M and dated June 27, 2017, shows

that Essex was given a necklace (Item No. JN0168) valued at $10,000,000.00, in exchange

for crediting D&M with an “$8 million dollar loan repayment,” three months’ worth of

past-due interest payments on the First Loan, and a $500,000.00 “deposit” on the Second

Loan. This was the transaction that reduced the First Loan to a balance of zero.
                                                                                         26
19-01332-scc     Doc 8   Filed 09/16/19 Entered 09/16/19 18:52:20       Main Document
                                      Pg 27 of 34



70.   Numerous other invoices issued by D&M between 2013 and the present note that

gems were given or sold to Essex for fair value exchanges of credits against interest

payments or principal on the First Loan or the Second Loan.

71.   Invoice No. 11429, issued by D&M and dated July 3, 2013, purports to bill Essex

$2,200,000.00 for a diamond necklace, minus a “Commission Expense” of $160,000.00,

such that the total amount Essex was invoiced for its purchase of the necklace was

$2,040,000.00. The $160,000 deducted from the original price was not, in fact, a

“commission,” but rather a remittance by D&M of its required interest payments on the

First Loan in lieu of money.

72.   Invoice No. 11435, issued by D&M and dated August 21, 2013, purports to bill

Essex $300,000.00 for a set of diamond earrings. At Spector’s insistence, Essex paid only

$140,000.00 to D&M by check for these earrings, and the balance was satisfied by

deducting D&M’s interest payments on the First Loan.

73.   Invoice No. 11601, issued by D&M and dated February 11, 2015, lists a diamond

ring with a sale amount of $1,150,000.00 and a “Balance Due” of $0.00 after

Credits/Payments of $1,150,000.00 were applied. These “Credits/Payments” included a

$500,000.00 reduction in the principal balance of the First Loan, credit for two months’

interest on the First Loan, and a check given to D&M by Essex in the amount of

$330,000.00.

74.   Invoice 11601 also bears a notation that “The payment of $160,000 below is for the

interest payment for January 2015.”


                                                                                      27
19-01332-scc      Doc 8     Filed 09/16/19 Entered 09/16/19 18:52:20        Main Document
                                         Pg 28 of 34



75.    Invoice No. 11945, issued by D&M and dated February 1, 2016, purports to sell

D&M’s 50% share in an 8.91 carat oval diamond to Essex for a price of $300,000.00, but

also notes that this $300,000.00 is “paid on account of 2 months interest of loan.”

76.    Invoice No. 11983, issued by D&M and dated July 19, 2016 reports the sale to Essex

of a necklace and earrings for a total list price of $2,200,000.00. In reality, Essex paid D&M

only approximately $1,690,000.00 for these pieces, as the rest was offset, at the demand of

Spector and D&M, by credits to Essex for several months of interest payments owed by

D&M on the First Loan.

77.    Invoice No. 12090, issued by D&M and dated February 16, 2017, lists two

diamonds sold to Essex for a total of $348,973.25, of which Essex only needed to submit

a check for $178,973.25 because this invoice allowed for a “credit towards payment

$170000.00 for interest.”

78.    Similarly, Invoice No. 12116, issued by D&M and dated April 20, 2017, lists two

diamonds sold to Essex for a total of $350,000.00, of which Essex actually paid only

$190,000.00 because this invoice showed that a “credit of $160000.00 for March applied.”

79.    Invoice No. 12327, issued by D&M and dated July 10, 2018, shows the sale to Essex

of a diamond for the invoice price of $285,300.00, yet the invoice also shows that from

that price was “deducted $235000.00 Jan and Feb interest” and “25000.00 towards March

interest,” such that the final Balance Due, and the amount actually remitted by Essex, for

the diamond was $25,300.00.




                                                                                           28
19-01332-scc      Doc 8     Filed 09/16/19 Entered 09/16/19 18:52:20     Main Document
                                         Pg 29 of 34



80.    In all cases where a gemstone or piece of jewelry was substituted for a payment of

interest or principal on the First Loan or the Second Loan, such substitution occurred at

the behest or insistence of D&M and Spector.

81.    In or around 2015, Spector listed for sale an apartment that he owned personally.

Spector requested of Paul that Essex take the apartment in satisfaction of the First Loan—

offering Spector’s personal asset to pay off the corporate debt of his company D&M. Essex

declined this offer.

82.    In short, D&M and Spector had a lengthy history of using tangible property,

primarily in the form of gemstones and fine jewelry, as substitutions for monetary

payments on their debts to Essex.

83.    In July of 2018, D&M was several months in arrears on its monthly interest

payments. D&M sent Essex a check, dated July 10, 2018, for $365,000.00 to cover the

overdue amounts, but then D&M, through Spector, began discussions with Essex,

through Paul, that ultimately resulted in an agreement that Essex could simply take full

ownership of the collateral it currently held (including the Gemstones) and apply them

against the ongoing debt.

84.    D&M’s offer was consistent with its past practices, as it had repeatedly substituted

the value of inventory pieces for monetary payments on both the First Loan and the

Second Loan, and had paid off the principal of the First Loan by assigning valuable

jewelry over to Essex.

85.    In acceptance of D&M’s offer, Essex did not cash the check issued by D&M on July

10, 2018.
                                                                                        29
19-01332-scc     Doc 8    Filed 09/16/19 Entered 09/16/19 18:52:20         Main Document
                                       Pg 30 of 34



86.    D&M issued monthly payment checks to Essex on August 6, 2018, September 7,

2018, and October 1, 2018, all of which went untendered by Essex due to its new

agreement with D&M to satisfy the debt with the collateral, including the Gemstones.

87.    D&M issued no monetary payments of any kind on the Second Loan after October

2018, and has not actually payed any monies to Essex against the Second Loan since

approximately April 2018, as reflected in the uncashed checks.

88.    No later than November 2018, the agreement between Essex and D&M became

final and active and Essex assumed full ownership of the collateral, including the

Gemstones, in satisfaction of the Second Loan (including the past-due interest payments).

89.    As of November 2018, Essex maintained physical possession and full ownership

in the Gemstones.

90.    Based upon the oral agreements made between D&M, through Spector, and Essex,

Essex believed the debt to be satisfied and the ownership of the Gemstones to rest solely

with Essex.

91.    At all relevant times, D&M represented that it was the sole owner of a 100%

interest in any gems it offered to Essex as collateral for the First Loan or the Second Loan,

including the Gemstones.

92.    At all relevant times, D&M represented to Essex that D&M was the sole owner of

100% interests in each of the Gemstones.

93.    At no time prior to the filing by D&M of its petition for Chapter 11 bankruptcy

protection did Essex have or receive any evidence or knowledge that SBDC, or any party

other than D&M, claimed an interest in any of the Gemstones.
                                                                                          30
19-01332-scc      Doc 8    Filed 09/16/19 Entered 09/16/19 18:52:20     Main Document
                                        Pg 31 of 34



94.    To the extent that D&M came into physical possession of some or all of the

Gemstones after November 2018, it did so on consignment from Essex, and not as an

owner of any of the Gemstones.

95.    Had the Second Loan not been satisfied through Essex’s ownership of the

collateral, including the Gemstones, D&M would be in default on the Second Loan for

approximately eighteen months’ worth of payments as of the filing date of these Cross-

Claims.

96.    Based upon D&M’s representations that Essex could retain ownership of the

Gemstones in satisfaction of the Second Loan, Essex willingly went without payment of

principal or interest in connection with the Second Loan from approximately April 2018

to the present.

97.    Accordingly, Essex is a buyer in the ordinary course of business of each of the

Gemstones.

                                       COUNT I

                          COMMON-LAW INDEMNIFICATION

98.    The Cross-Claim Plaintiff re-alleges and incorporates by reference the allegations

of the preceding paragraphs as though fully set forth herein.

99.    Essex lent money to D&M in good faith, based upon D&M’s representations that

its debt was secured by collateral owned exclusively by D&M.

100.   As of the time that D&M stopped making payments in connection with the Second

Loan in 2018, the unpaid principal balance of the Second Loan was $6,500,000.00.



                                                                                      31
19-01332-scc     Doc 8    Filed 09/16/19 Entered 09/16/19 18:52:20         Main Document
                                       Pg 32 of 34



101.   Essex held possession of the Gemstones for significant lengths of time between

2015 and the present.

102.   The Memos issued by D&M reflect that the Gemstones were offered to Essex by

D&M as security on D&M’s debt in connection with the Second Loan.

103.   In mid-2018, D&M offered to give Essex the collateral, including the Gemstones,

in satisfaction of the outstanding debt, and Essex accepted.

104.   From approximately April 2018 to the present, Essex has not taken in any

monetary payments in connection with the Second Loan.

105.   Essex did not pursue D&M for payment on the Second Loan because it reasonably

believed that the Second Loan was satisfied by its retention of ownership of the

Gemstones.

106.   As of November 2018, Essex maintained physical possession and full ownership

in the Gemstones.

107.   Based upon the oral agreements made between D&M, through Spector, and Essex,

Essex believed the debt to be satisfied and the ownership of the Gemstones to rest solely

with Essex.

108.   At all relevant times, D&M represented that it was the sole owner of a 100%

interest in any gems it offered to Essex as collateral for the First Loan or the Second Loan,

including the Gemstones.

109.   At all relevant times, D&M represented to Essex that D&M was the sole owner of

100% interests in each of the Gemstones.


                                                                                          32
19-01332-scc     Doc 8   Filed 09/16/19 Entered 09/16/19 18:52:20        Main Document
                                      Pg 33 of 34



110.   At no time prior to the filing by D&M of its petition for Chapter 11 bankruptcy

protection did Essex have or receive any evidence or knowledge that SBDC, or any party

other than D&M, claimed an interest in any of the Gemstones.

111.   Accordingly, Essex is a buyer in the ordinary course of business of each of the

Gemstones.

112.   By reason of the D&M’s concealment of the interests in the Gemstones asserted by

SBDC, Essex has been exposed to significant potential liabilities arising from the alleged

competing claims of ownership being made as to the Gemstones and for which Essex

might be held responsible.

113.   Essex is entitled to indemnification from D&M for any liability, judgment, award,

or other relief provided to SBDC against Essex in connection with the Gemstones.

114.   Accordingly, an order should issue imposing any attendant liabilities assessed

against Essex to be assessed against D&M for being the cause of this prospective liability

by means of fraud.

                                 PRAYER FOR RELIEF

       WHEREFORE, the Cross-Claim Plaintiff respectfully prays that this Court enter

an order and judgment in its favor and against the Cross-Claim Defendant,

A.     Dismissing the Complaint herein with prejudice;

B.     Ordering D&M to indemnify Essex against any present or future claims asserted

by SBDC or other parties in connection with the Gemstones; and

C.     Such other relief as may be just and proper.


                                                                                       33
19-01332-scc   Doc 8   Filed 09/16/19 Entered 09/16/19 18:52:20     Main Document
                                    Pg 34 of 34



     Dated: New York, New York
           September 16, 2019
                                           Sam P. Israel P.C.


                                     By:
                                           Sam P. Israel (SPI0270)
                                           Timothy L. Foster (TF8896)
                                           180 Maiden Lane, 6th Floor
                                           New York, New York 10038
                                           T: (646) 787-9880; F: (646) 787-9886
                                           samisrael@spi-pc.com
                                           timfoster@spi-pc.com
                                           Attorneys for Defendant/Cross-Claim
                                           Plaintiff




                                                                                  34
